Case 5:18-cv-00483-PRL Document 14-10 Filed 01/22/19 Page 1 of 1 PageID 172


                      APPRAISAL REPORT
                                     of



                               3710 NE 16TH PL

                               OCALA, FL 34470




                                   As Of:
                                  04/12/2018




                               Prepared For:
                                 APPRAISALPORT
                       SUCCESS MORTGAGE PARTNERS, INC.
                          1200 S SHELDON RD SUITE 150
                               PLYMOUTH, MI 48170




                               Prepared By:
                                TODD BARFIELD
                          BARFIELD & ASSOCIATES, LLC
                                 P.O. BOX 4338
                                OCALA, FL 34478
